DETAILED ACTION
1.         Claims 1-20, as filed by Preliminary Amendment on 02/26/2021, are pending.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 02/26/2021 has been considered by the examiner. An initialed copy is attached.

Claim Objections
4.         Claim 1 is objected to because of the following informalities: Claim 1, line 10, add the word “that” after “moisture content”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 4 and 12 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 12 recite “a C4-C26 fatty acid as a protective agent” which is outside the scope of “protective agent containing at least one amine compound” recited in base claim 1. A “fatty acid” does not contain an amine.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. If these claims were amended to say “further comprising a C4-26 fatty acid…”, then this rejection would be overcome.

Claim Rejections - 35 USC § 103
6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.         Claims 1-3, 6-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0312284 A1), in view of Oyanagi et al. (US 2011/0094411 A1).
As to independent claim 1, Liu teaches a silver ink comprising silver particles and a protective agent containing at least one amine compound dispersed in a dispersion medium (see para. 0038: conductive ink compositions comprising (a) a plurality of stabilized silver nanoparticles and a stabilizer surface coating and (b) at least one ink vehicle; para. 0022-0026: the stabilizer comprises an organoamine), wherein the dispersion medium contains a main solvent in an amount of 80% or more on a mass basis relative to the total dispersion medium (see para. 0043-0044, 0046: the solvent can be present in the silver ink composition in an amount from about 80 to 90 weight percent), the amine compound contained in the protective agent has a mass average molecular weight (MW) of 115 or less (see para. 0024: butylamine MW=73.14 g/mol, pentylamine MW=87.16 g/mol, hexylamine MW=101.19 g/mol, methylpropylamine MW=73.14 g/mol, ethylpropylamine MW=87.16 g/mol; molecular weight data from https://pubchem.ncbi.nlm.nih.gov/) a total amount of the amine compound contained in the protective agent is 1 part by weight or more and 14 parts by weight or less per 100 parts by weight of the silver particles (see para. 0027: the weight percentage of the organic stabilizer in the stabilized metal-containing nanoparticles (including only the metal nanoparticle and the stabilizer) can be from about 5 weight percent to about 20 weight percent). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
Liu fails to explicitly disclose [1] that the main solvent has a vapor pressure at 20°C of 40 mmHg or less and a vapor pressure at 70°C of 0.09 mmHg or more, and [2] that the silver ink has a moisture content is 500 ppm (=0.05%) or more and 50,000 ppm (=5%) or less on a mass basis relative to the total silver ink. 
As to difference [1], given that the solvents taught by Liu at para. 0044 are the same as those recited in examples of the present specification at para. 0040-0041 (alkanes and alcohols), a person having ordinary skill in the art would reasonably expect the solvents of Liu to have the claimed vapor pressures because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 II. Liu also discloses that the selection of the solvents used in conductive ink compositions can be based on various properties, for example evaporation rates (see para. 0043).
As to difference [2], Oyanagi, in analogous art of silver ink compositions (see para. 0015-0016), teaches a reduced-moisture-content-solvent ink composition having a moisture content of 0.7% by mass or less (see para. 0041).
Therefore, in view of the teaching of Oyanagi, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the silver ink taught by Liu by reducing the moisture content of the ink as taught by Oyanagi to arrive at the claimed moisture content because Liu suggests that various modifications or improvements may be made by those skilled in the art (see Liu para. 0076). Oyanagi teaches that excess moisture in an ink composition having a metallic pigment is a known problem (see Oyanagi para. 0004-0008, 0028). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed moisture content for the claimed silver ink with a reasonable expectation of success for avoiding an undesirable chemical reaction and improve ink stability by treating the ink to reduce its moisture content, for example by bubbling (see Oyanagi para. 0021-0025), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
As to claim 2, modified Liu teaches the silver ink according to claim 1, wherein the main solvent is a mixed solvent including at least one alcohol and at least one alkane mixed in an alcohol : alkane ratio of 1 : 8 to 3 : 1 on a mass basis (see para. 0044: the ink vehicle can be an alkane and an alcohol; para. 0045: where two solvents are used, each solvent can be present at any suitable volume ratio).  
As to claim 3, modified Liu teaches the silver ink according to claim 2, wherein the total amount of the amine compound contained in the protective agent is 3 parts by weight or more and 14 parts by weight or less per 100 parts by weight of the silver particles (see para. 0027).  
As to claims 6-8 and 13, Liu and Oyanagi teach the silver ink according to claim 1, wherein the main solvent is a solvent including at least one alcohol having a molecular weight of 150 or more and 250 or less (see Liu para. 0044: undecane MW=156.31 g/mol, dodecane MW=170.33 g/mol, tridecane MW=184.36 g/mol, etc.); claim 6, wherein the total amount of the amine compound contained in the protective agent is 1 part by weight or more and 10 parts by weight or less per 100 parts by weight of the silver particles (see Liu para. 0027); claims 6-7 comprising, as an additive, a cellulose in an amount of 1.0% or more and 5.0% or less on a mass basis relative to the total silver ink (see Liu para. 0049: resin in an amount of from about 0.1 to 3% by weight of the total ink composition; see Oyanagi para. 0097, 0101: examples of resins include cellulose acetate butyrate and hydroxylpropyl cellulose).  
As to claims 9 and 14-20, modified Liu teaches the silver ink according to claims 1-8, wherein the silver particles have an average particle size of 10 nm or more and 300 nm or less (see para. 0017: particle size from about 0.5 to 100 nm).  
As to claim 10, modified Liu teaches the silver ink according to claim 1, having a silver particle content of 20 mass% or more and 85 mass% or less relative to the total mass of the silver ink (see para. 0039: the stabilized metal-containing nanoparticles can be present in an amount of from about 10 to about 90% by weight of the total ink).  
As to claim 11, modified Liu teaches the silver ink according to claim 1, wherein when the silver ink is applied by bar coat printing or screen printing and calcined at 70°C for 30 minutes or more and 180 minutes or less (see para. 0051-0056), the resulting electrical conductor has a volume resistance of 5 µΩ cm or more and 20 µΩ cm or less (see para. 0058: the conductivity is more than about 100 siemens/cm).  


8.         Claims 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0312284 A1), in view of Oyanagi et al. (US 2011/0094411 A1), further in view of Miyazaki et al. (US 2017/0256332 A1; an IDS reference).
As to claims 4-5 and 12, Liu and Oyanagi teach the silver ink according to claims 2-3 as described above in this Office Action, but fail to disclose that the ink further comprises a C4-26 fatty acid as a protective agent, and wherein the content of the fatty acid is 0.01 mmol/g or more and 0.06 mmol/g or less on a silver particle mass basis [claims 4 and 12] and that a ratio between a total amine compound content and a fatty acid content (amine compound content (mmol/g)/fatty acid content (mmol/g)) in moles on a silver particle mass basis is 5.0 or more and 120.0 or less [claim 5].     
However, Miyazaki, in analogous art of silver inks, teaches an ink having an amine as a first protective agent and a C4-26 fatty acid as a second protective agent (see para. 0031-0036: carbon numbers 4 to 20), and wherein the content of the fatty acid is 0.01 mmol/g or more and 0.06 mmol/g or less on a silver particle mass basis (see para. 0039: content of the fatty is acid is 0.001 to 0.05 in terms of a ratio).
Therefore, in view of the teaching of Miyazaki, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the silver ink taught by Liu and Oyanagi by incorporating a fatty acid as a protective agent as taught by Miyazaki to arrive at the claimed invention because Liu suggests stabilizers chemically associated with the surface of metal-containing nanoparticles (see Liu para. 0022-0023). Miyazaki clearly teaches that it is known in the art to include both an organoamine stabilizing/protective agent and a fatty acid stabilizing/protective agent (see Miyazaki para. 0031). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed fatty acid for the claimed material with a reasonable expectation of success for suppressing aggregative and coarsening of metal fine particles to stabilize the dispersion state (see Miyazaki para. 0031), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
As to claim 5, it is noted that one of ordinary skill in the art would discover the optimum or workable ranges for the ratio between a total amine compound content and a fatty acid content in the silver ink based on routine experimentation and the disclosures of Liu, Oyanagi and Miyazaki (e.g. see M para. 0031-0039).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.

Examiner’s Note
9.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  


Conclusion
10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        December 15, 2022